UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                          No. 17-1973


In re: JOHN F. CURRAN, III,

                     Petitioner.



               On Petition for Writ of Mandamus. (1:11-cr-00687-RDB-1)


Submitted: November 6, 2017                                Decided: November 14, 2017


Before MOTZ, KING, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John F. Curran, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John F. Curran, III, petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 18 U.S.C. § 3582(c)(2) (2012) motion. He

seeks an order from this court directing the district court to act. We find the present

record does not reveal undue delay in the district court. Accordingly, we deny the

mandamus petition. We grant leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2